DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on January 20, 2021. Claims 1, 13, and 21 have been amended. Claims 13-16 have been withdrawn. Claims 17-20 have been canceled.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2015/0224784 A1).
With regard to claim 1, Hong discloses a microfluidic device (title), comprising: a body (Fig. 4D), the body housing: a fluid containment chamber (at 414, see Fig. 4D); a fluidic access positioned adjacent to the fluid containment chamber (414), the actuator (426) being configured to cause fluid to flow in the fluid containment chamber (414, Fig. 4E) and thereby cause ejection of drops of fluid through the drop emission channel in an operating condition of the microfluidic device (Fig. 4E and Para. [0073-0076]).
With regard to claim 2, the device of Hong discloses the invention as disclosed in the rejection of claim 1 above. Hong further discloses the drop emission channel (442 in conjunction with 412) comprises a portion laterally (Fig. 4E) offset with respect to a remaining portion of the fluidic path (between 442 and 412), and an intersection (figure below) between the laterally offset portion (figure below) and the remaining portion of the fluidic path forms a portion of reduced section (figure below).

    PNG
    media_image1.png
    492
    957
    media_image1.png
    Greyscale


With regard to claim 3, the device of Hong discloses the invention as disclosed in the rejection of claim 1 above. Hong further disclose the nozzle (442) has a cylindrical shape (Fig. 4D) with a base (432) partially intersecting the fluid containment chamber (414, Fig. 4D).
With regard to claim 4, the device of Hong discloses the invention as disclosed in the rejection above. Hong further discloses the fluid containment chamber (414) is laterally delimited by a lateral surface (see figure above) intersecting the base of the nozzle (432).
With regard to claim 6, the device of Hong discloses the invention as disclosed in the rejection of claim 1 above. Hong further discloses the drop emission channel (442 in conjunction with 412) comprises a through channel (Fig. 4D) formed in a first body region (410) housing the fluid containment chamber (414), and the nozzle (442) is formed in a second body region (440) overlying the first body region (410), wherein the nozzle (442) is misaligned with the through channel (412).
With regard to claim 7, the device of Hong discloses the invention as disclosed in the rejection of claim 1 above. Hong further discloses the drop emission channel (442 in conjunction with 412) comprises a through channel (Fig. 4D) formed in a body region (410) housing the fluid 
With regard to claim 8, the device of Hong discloses the invention as disclosed in the rejection of claim 1 above. Hong further discloses the fluidic path (between 442 and 412) comprises a plurality of drop emission channels (Fig. 4D), each of the plurality of drop emission channels (442, 412, see Fig. 4D) having a reduced section portion (figure above).
With regard to claim 9, the device of Hong discloses the invention as disclosed in the rejection of claim 1 above. Hong further discloses the actuator (426) is a thermal actuator (Col. 2 line 64-65) that includes a heater (230, see Para. [0067]) formed within the body adjacent to the fluid containment chamber (414).
With regard to claim 10, the device of Hong discloses the invention as disclosed in the rejection of claim 1 above. Hong further discloses the actuator (426) is a piezoelectric actuator (Para. [0064]) and is arranged on a membrane (426) delimiting a surface of the fluid containment chamber (Fig. 5B).
With regard to claim 11, the device of Hong discloses the invention as disclosed in the rejection of claim 1 above. Hong further discloses a plurality of cells (Fig. 1 shows a plurality of cells 148), each of the plurality of cells (Fig. 5 shows each of the cell) including a respective fluid containment chamber (148), a respective drop emission channel (442 in conjunction with 412), a respective actuator (426), and a respective fluidic access channel (between 414 and 418), each of the fluidic access channels of the plurality of cells being in fluidic connection to a supply channel (418).
With regard to claim 21, Hong discloses a microfluidic device (title), comprising: a fluid containment chamber (at 414, see Fig. 4D) configured to hold a fluid; a fluidic access channel (418) in fluidic connection with the fluid containment chamber (414); a drop emission channel (442 in conjunction with 412) configured to provide a fluidic path (Fig. 4D) between the fluid positioned adjacent to the fluid containment chamber (414), the actuator (426) being configured to cause fluid to flow in the fluid containment chamber (414, Fig. 4E) and thereby cause ejection of drops of fluid through the drop emission channel in an operating condition of the microfluidic device (Fig. 4D).
With regard to claim 22, the device of Hong discloses the invention as disclosed in the rejection of claim 21 above. Hong further discloses the drop emission channel (442 in conjunction with 412) is one of a plurality of drop emission channels in fluidic communication with the fluid containment chamber (Fig. 1 shows a plurality of drop emission channels).
With regard to claim 23, the device of Hong discloses the invention as disclosed in the rejection of claim 21 above. Hong further discloses the plurality of drop emission channels (442 in conjunction with 412) is arranged equidistant from each other at a perimeter of the fluid containment chamber (Fig. 1 shows a plurality of drop emission channels).
With regard to claim 24, the device of Hong discloses the invention as disclosed in the rejection of claim 21 above. Hong further discloses the actuator (426) is a piezoelectric actuator (Para. [0064]) and is arranged on a membrane delimiting a surface of the fluid containment chamber (Fig. 4D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view Liu (US 6,718,632 B2).
With regard to claim 5, the device of Hong discloses the invention as disclosed in the rejection of claim 3 above. Hong does not disclose the fluid containment chamber has a polyhedral shape having a base with vertices or corners, and the nozzle is arranged partially overlapping one of the vertices or corners.
Liu teach a microfluidic device in the same filed of endeavor as Hong, the device comprising a fluid containment chamber (46) has a polyhedral shape (Col. 2 line 15) having a base with vertices or corners, and the nozzle (52/90) is arranged partially overlapping one of the vertices or corners (Fig. 3H and Col. 2 lines 9-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hong, by making the fluid containment chamber of Hong in the polyhedral shape as taught by Liu, for the benefit of preventing buckling or warping of the layer, thus increasing reliability (Col. 4 lines 49-63).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view Faralli et al. (US 9,469,109 B2).
With regard to claim 12, the device of Hong discloses the invention as disclosed in the rejection of claim 1 above. However, Hong does not disclose that the microfluidic device is a nebulizer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hong, by using the microfluidic device as a nebulizer as taught by Faralli, for the benefit of dispensing perfumes and medications, such as an inhaler, and other liquid dispensing applications (Col. 2 lines 55-59).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752